Case 1:18-cv-06127-CBA-RML Document 29 Filed 03/23/19 Page 1 of 3 PageID #: 294



                                     HENRY R. KAUFMAN, P.C.
                                         ATTORNEYS AT LAW
                                        60 EAST 42ND STREET
                                            47TH FLOOR
                                     NEW YORK, NEW YORK 10165

                                                                              OFFICE: (212) 880-0842
                                                                              MOBILE: (914) 589-7963
                                                                                 FAX: (212) 682-1965
                                                                          HKAUFMAN@HRKAUFMAN.COM
                                                                               WWW.HRKAUFMAN.COM
                                               March 23, 2019
 Hon. Carol B. Amon
 United States District Judge
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)

 Dear Judge Amon,

          This letter is being submitted in response to Your Honor’s Order of March 20, 2019,
 directing us, as counsel of record for Plaintiff and Counterclaim-Defendant Monica Morrison, to
 file a pre-motion conference letter in compliance with Individual Rule 3(A).

        Plaintiff’s Anticipated Motion to Dismiss All of Defendant’s Counterclaims

         Plaintiff’s proposed motion to dismiss Defendant’s counterclaims is intended – and
 expected – to be dispositive of all three of the counterclaims, and also to effectively determine
 Plaintiff’s first claim for declaratory relief in her case-in-chief.

          While perhaps unusual in what might be expected to be a hotly-disputed, fact-intensive
 litigation, it will be seen that Plaintiff’s anticipated motion to dismiss the defamation
 counterclaims is primarily based on the very detailed but largely undisputed factual allegations
 set forth in the competing pleadings, along with the many admitted underlying facts of the
 parties’ drunken sexual encounter on the campus of Dartmouth College in May 2005.

         This body of essentially agreed facts is not only set forth and acknowledged in the
 pleadings, but the undisputed facts are also confirmed by a written report (already in the record
 as Exhibit 1 to Ms. Morrison’s Declaratory Judgment Complaint) by the Hanover, New
 Hampshire police of the findings of its contemporaneous investigation into Ms. Morrison’s
 allegations of sexual assault against Mr. Langrick in 2005. That local police investigation and
 report largely confirmed the underlying facts of the sexual encounter, but declined to press
 criminal charges of sexual assault against Mr. Langrick.
Case 1:18-cv-06127-CBA-RML Document 29 Filed 03/23/19 Page 2 of 3 PageID #: 295
 Hon. Carol B. Amon                                                          HENRY R. KAUFMAN, P.C.
 March 23, 2019                                                                  ATTORNEY AT LAW
 Page 2 of 3

         It is clear from the police report that these conclusions were not based on exculpatory
 findings about Mr. Langrick’s sexual activities and drunken behavior – but were rather based on
 what the police felt would be difficulties of proof of the criminal offense. In particular, the police
 noted (DJ Complaint, Exhibit 1 at 40) that “[Monica’s] heavy impairment due to alcohol,” was
 one of “the weaknesses of [the] case” and a reason a reason they concluded that a “sexual assault
 prosecution did not appear promising.” In other words, because she was drunk, Monica would
 not make a good witness to her own sexual assault!

          Accordingly, at this stage of the proceedings, what this case (and the proposed motion to
 dismiss) is about, in relation to Defendant’s counterclaims and Plaintiff’s first claim for
 declaratory relief, is what the impaired victim/survivor of an assault of a sexual nature –
 assaultive and sexual behavior graphically portrayed in an admitted and essentially undisputed
 set of facts – may publicly say about that assault, and what she may subsequently label it,
 without fear of retaliatory defamation litigation.

         Thus, the anticipated motion to dismiss will call upon this Court to consider one very
 important legal conundrum, among the many others that are arising in the context of the current
 “#metoo” social movement, in relation to defamation claims by the assaulter or (harasser) against
 the victim (and survivor) of that (harassment or) assault.

         In addition to the largely admitted or undisputed facts at this Court’s disposal, Plaintiff’s
 anticipated motion to dismiss will also present important, and we submit dispositive, legal issues
 as to the:

        -   defamation claimant’s burden of proof of substantial falsity to be applied to the
            defamation claims in this kind of case;
        -   the scope of protection for statements of “opinion,” under the New York Court of
            Appeals’ well-established and exceptionally-broad construction (actually intended to
            be broader than the First Amendment) of the reach of Article I, §8 of the State
            constitutional protection of freedom and liberty of speech and “sentiment” in this
            state; and finally
        -   the scope of certain qualified, common law privileges also applicable to the
            defamation claims at bar.

         In sum, it is respectfully submitted, Plaintiffs anticipated motion to dismiss Defendant’s
 defamation counterclaims is a very serious and substantial motion potentially dispositive of all of
 the claims or issues as to defamation in this action.

        Stay of All Discovery Pending Determination of the Motion to Dismiss

        Earlier today, Judge Levy filed an order granting Plaintiff’s motion for a stay of
 discovery, pending resolution of its anticipated motion to dismiss, but only in part, and only as to
 Defendant’s Counterclaims and not as to Plaintiff’s “case-in-chief.”
Case 1:18-cv-06127-CBA-RML Document 29 Filed 03/23/19 Page 3 of 3 PageID #: 296
 Hon. Carol B. Amon                                                          HENRY R. KAUFMAN, P.C.
 March 23, 2019                                                                  ATTORNEY AT LAW
 Page 2 of 3

        Plaintiff respectfully submits that in denying a comprehensive stay Judge Levy failed to
 focus on two aspects of the case at this juncture that strongly favor a stay of all discovery
 pending resolution of the anticipated motion to dismiss.

         First, Judge Levy failed to focus on the fact that the centerpiece of the Plaintiff’s case in
 chief – her first claim for a declaration that Mr. Langrick has no actionable case against her for
 slander – raises the exact same issue as Mr. Langrick’s counterclaims and therefore should be
 entitled to the same stay of discovery that Judge Levy applied to the potentially dispositive issue
 of defamation vel non.

         Moreover, Judge Levy failed to focus on the nature of the wide-ranging, premature and
 highly intrusive discovery that Mr. Langrick is attempting to pursue at this moment – discovery
 that would be rendered largely if not entirely irrelevant by the grant of Ms. Morrison’s
 dispositive motion.

         Attached to this letter is a brief summary of the outstanding third-party discovery that
 Defendant is seeking to initiate and pursue – even while the motion to dismiss is pending. As the
 Court will see, the outstanding discovery requests are primarily directed at the intimate issue of
 Ms. Morrison’s mental health and treatment history – pursuant to the necessary HIPPA waivers –
 almost exclusively focused on Ms. Morrison’s health and treatment records well after the 2005
 sexual encounter – along with other highly-intrusive inquiries as to Ms. Morrison’s employment
 history that – if appropriate at any stage – could only be relevant to the issue of Ms. Morrison’s
 damages. Surely, under almost any circumstance of barely-commenced litigation – discovery on
 the issue of damages is putting the cart way before the horse.

        I respectfully submit that this list, of currently pending third-party discovery requests,
 speaks for itself in terms of the intrusive nature of the discovery, and of its irrelevance and
 prematurity at this earliest stage of the litigation.

         Accordingly, Ms. Morrison respectfully requests Your Honor to stay all discovery
 pending the resolution of her dispositive motion. Or, at minimum, to stay all discovery until the
 pre-motion conference, at which time the attorneys can address any unresolved concerns of the
 court regarding the requested stay.

        Thank you for your consideration.

                                                Respectfully submitted,
                                                       /s/
                                                Henry R. Kaufman
                                                Attorney for Plaintiff and
                                                Counterclaim Defendant

 Attachment:

 Cc: All counsel (VIA EFILE)
